Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/24/2019, 03/05/2020, and 06/16/2021 were filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 05/02/2022 is acknowledged.  The traversal is on the ground(s) that claim 17 of Group II has been amended to depend upon claim 1.  This is not found persuasive because the method claims of Group II (claims 17-20) can be still done by hand in that the determining or verifying a tissue processing protocol of a tissue sample based upon the sensed identifier can be visualized by an operator to verify a result.
The application will be examined based on the applicant’s elected Group I (claims 1-16), and Group 2 (claims 17-20) is deemed non-elected.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 13 recites “comprises at least one of the following modes … or identify a color” and is an improper open grouping. A claim element defined by selection from a group of alternatives requires selection from a closed group consisting of rather than "comprising" or "including" the alternative members. Applicant is advised to amend the claim to “consisting of at least one of the following modes … and identify a color”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-5, 7-8, 10, and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Evans et al (WO2014130592A1 publish 08/28/2014; hereinafter Evans).
Regarding claim 1, Evans teaches an apparatus to identify (scanner 104 – paragraph 42) an identifier on a tissue cassette (cassette 106 includes an identifier that is unique to each cassette – paragraph 42) in an assembly of a plurality of tissue cassettes (tissue cassette magazines 920 – Fig. 9) comprising: 
a light source operable to illuminate (the scanner 104 may include one or more lights and cameras for visualizing the specimen – paragraph 43) a plurality of tissue cassettes; 
a sensor operable to automatically capture an identifier on an individual tissue cassette (the scanner 104 may include a color camera and machine vision system – paragraph 43) or an image of the plurality of tissue cassettes in the assembly; and 
where the sensor is operable to capture reflected light from the light source of an image of the plurality of tissue cassettes (a color camera and machine vision system is capable of capturing light – paragraph 43), a converter (machine vision system is capable of converting image to data) to convert image data into an electronic signal (An image is taken that includes a bar code and the images may be stored locally, uploaded via network facilities to other storage devices – paragraph 7).
Regarding claim 2, Evans teaches the apparatus of claim 1, wherein the apparatus comprises: 
a base (housing 810 – paragraph 82) comprising an orientation designation for a container (indentation 630 orients the cassette magazine in the magazine storage bays and ensures that the specimen and cassette being photographed are held stationary while a digital image is taken – paragraph 79) operable to contain the assembly of the plurality of cassettes; and 
a lid coupled to the base (upper surface of the housing 810 contains a holding tray 850 and allows a lid to be placed on the cassette – paragraph 82), the lid comprising the light source and the sensor (upper surface of the housing 810 contains the digital imaging device 820 – paragraph 82).
Regarding claim 4, Evans teaches the apparatus of claim 2, wherein the sensor comprises a barcode reader (After capturing the image, the system reads the barcode – paragraph 60).
Regarding claim 5, Evans teaches the apparatus of claim 4, wherein the sensor comprises a first sensor and the apparatus further comprises a second sensor (selected tissue samples taken from resection specimens can be accomplished using multiple cameras – paragraph 15) operable to capture a three dimensional image (“three dimensional image” is interpreted as a picture with apparent height, width and depth) (the cameras are capable capturing 3 dimensional images because they are used to find the linear dimensions and the area of each section and determining when the sectioning has reached sufficient depth into the specimen – paragraph 94).
Regarding claim 7, Evans teaches the apparatus of claim 2, wherein the base comprises at least one recess formed therein (housing 810 has four recesses for holding cassette magazines 840 – Fig. 8), the at least one recess comprising dimensions to contain a container in the base at the orientation designation (indentation 630 at the base of the cassette magazine allows the magazine to sit securely within the magazine storage bays – paragraph 79), wherein the container is operable to contain the assembly of the plurality of tissue cassettes (each cassette magazine holds multiple cassettes – paragraph 73).
Regarding claim 8, Evans teaches the apparatus of claim 7, wherein the at least one recess comprises at least two recesses (each recess for holding cassette magazines 840 has an additional recess for the indentation 630 at the base of the cassette magazine – Figs. 6-8 and paragraph 79).
Regarding claim 10, Evans teaches the apparatus of claim 1, wherein the sensor is operable to sense an image of the plurality of tissue cassettes in the assembly (examination and documentation of the selected tissue samples taken from resection specimens can be accomplished using multiple cameras – paragraph 15).
Regarding claim 14, Evans teaches a system comprising: 
an apparatus (a specimen information system – paragraph 5) to identify an identifier on an individual tissue cassette in an assembly of a plurality of tissue cassettes (image is taken that includes a bar code or other identifier – paragraph 7); and 
3a processor coupled to the apparatus (computer 103 – paragraph 37), the process comprising non-transitory program instructions operable 
i) to obtain electronic information of the identifier (the computer 103 may be integrated with the scanner 104 – paragraph 39) (computing device associates the barcode, images, and biopsy measurements, with the patient information – Fig. 2 step 242); 
ii) to compare that information to information previously entered or retrieved information about a desired tissue processing protocol (a determination is made whether the biopsy type is correct – Fig. 2 step 214); and 
iii) to report the comparison (system announces the biopsy type – Fig. 2 step 212) (system announces the anatomic site of the biopsy – Fig. 2 step 218).
Regarding claim 15, Evans teaches the system of claim 14, wherein the retrieved information comprises information from a referenced identifier (test ordering data may be associated with genetic material through a uniquely bar-coded specimen label – paragraph 63) in the assembly.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Chang et al (US20140098252A1 published 04/10/2018; hereinafter Chang)
Regarding claim 3, Evans teaches the apparatus of claim 2, comprising the lid coupled to the base.
However, Evans does not teach wherein the lid is hingedly coupled to the base, the coupling providing a first position wherein the lid is disposed over the base and a second position wherein a top portion of the base is exposed.
Chang teaches an analytical system comprising a data door with code reader, wherein the lid is hingedly coupled to the base (bay data door 412 is hinged at a lower extremity, and can swing open outwardly – paragraph 60), the coupling providing a first position wherein the lid is disposed over the base (the bay data door 412 is closed – Figs. 6-7) and a second position wherein a top portion of the base is exposed (the bay data door 412 is open – Fig. 5). It would be advantageous to use the hinge lid to gain the additional function of an optical device 411 directed inwardly towards a sample cartridge.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Evans, with the hinged bay data door, taught by Chang, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Evans and Change teach automated systems for scanning cartridges.
Regarding claim 11, Evans teach the apparatus of claim 2.
However, Evans does not teach wherein the lid comprises a first side through which the sensor has access therethrough to a content of the base when the lid is disposed over the base and a second opposite side that comprises a display.
Chang teaches an analytical system wherein the lid (bay data door 412 – paragraph 60) comprises a first side through which the sensor has access therethrough to a content of the base (optical device 411 directed inwardly toward a sample cartridge – Fig. 5) when the lid is disposed over the base (inside of the bay data door 412 – Fig. 5) and a second opposite side that comprises a display (a display 105 on the outside of the data door 412 – Figs. 6-7). Chang also teaches that it would be advantageous to use the data door to gain the additional function of a user using the display 105 to play instructional videos covering the process using the device (paragraph 62).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Evans, with the bay data door, taught by Chang, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because both Evans and Change teach automated systems for scanning cartridges.
Regarding claim 12, Evans, modified by Chang, teaches the apparatus of claim 11, wherein the display allows interaction between a user and the apparatus (a user may initiate play of the video by touching the play icon presented on the screen – paragraph 60).
Regarding claim 13, Evans, modified by Chang, teaches the apparatus of claim 11, wherein the apparatus comprises at least one of the following modes of operation associated with the sensing of reflected light corresponding to an identifier or an image (An image is taken that includes a bar code or other identifier associated with the cassette and the actual specimen being stored in the cassette -paragraph 7): 
save the captured light or captured image in a database within the apparatus; 
send the captured light or captured image to an exterior system (Images may be stored locally, uploaded via network facilities to other storage devices, or both – paragraph 7); 
request processing protocol information from an exterior system and analyze whether there is any inconsistency between the information associated with the captured light or captured image and the processing protocol; or 
identify a color of the individual tissue cassette and analyze whether there is any inconsistency between the information associated with the identifier read or captured and a processing protocol defined by a color of the individual tissue cassette.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Evans, modified by Chang, in view of Spears et al (US20030141443A1 published 07/31/2003; hereinafter Spears)
Regarding claim 6, Evans, modified by Chang, teaches the apparatus of claim 3, wherein the sensor is operable to be moved (the optical device 411 move because it is mounted to the hinged bay data door 412 – Chang Figs. 5-7) within the volume of the lid over an area of the base (“volume of the lid over an area” is interpreted as the travel path of the bay data door as it is opened and closed – Chang Figs. 5-7).
However, Evans, modified by Chang, does not teach wherein the sensor is operable to be moved in two dimensions.
Spears teaches image scanner wherein the sensor is operable to be moved in two dimensions (a moveable photosensor array that can be moved in two dimensions in a plane – abstract). Spears also teaches that it would be advantageous to use a sensor movable in two dimensions to save costs (paragraphs 26-27) and scan larger surfaces (paragraph 37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the data door and optical device, as taught by Evans as modified by Chang, with the photosensor array that can be moved in two dimensions, taught by Spears, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Evans, Chang, and Spears all teach optical scanners.
Claims 9 are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Silbert et al (US20130065797A1 published 03/14/2013; hereinafter Silbert)
Regarding claim 9, Evans teaches the apparatus of claim 8, teaches two recesses.
However, Evans does not teach wherein one of the at least two recesses is operable to contain a first container having first dimensions and the other of the at least two recesses is operable to contain a second container having second dimensions different than the first dimensions.
Silbert teaches an automated instrument with a sample processing station 107, wherein one of the at least two recesses is (each sample rack 103 is configured to hold two or more different shaped sample vessels – paragraph 70) operable to contain a first container having first dimensions and the other of the at least two recesses (sample rack 103 holds reaction vessels 101 and specimen collection containers 210 – Fig. 14) is operable to contain a second container having second dimensions different than the first dimensions (the specimen collection containers 210 are bigger than the reaction vessels 101 – Fig. 14). Silber teaches that it is advantageous to hold multiple pairs of sample containers and reaction vessels, such that they are incorporated in a one-to-one ratio, to facilitate users to verify consumable levels (paragraph 72).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device, as taught by Evans, with the different shaped recesses, taught by Silbert, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple modification of shape; see In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Evans.
Regarding claim 16, Evans teaches the system of claim 14.
Although Evans does not teach that the retrieved information comprises information regarding a color of a tissue cassette, Evans teaches a color camera and that multiple specimens may be documented within a single cassette, using commercially available color- distinguishable, sectionable tissue arrays (paragraphs 34 and 71). It would have been obvious to one of ordinary skill to modify the barcode by including the color data to ease distinction of these separate specimens in the final glass slide / whole slide image (paragraph 71).
One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Evans (paragraph 57) teaches a specimen information system capable of customizing identifiers for the user’s/facility’s needs.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.C.S./Examiner, Art Unit 1796      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797